DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 January 2022, 30 June 2020 and 17 December 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsumoto (US 10,411,529).
Regarding claim 1, Matsumoto teaches a motor comprising: 
a stator 11 comprising: 
a plurality of teeth 13 that are spaced apart from each other in a predetermined interval in a circumferential direction, and a coil 15 that is wound around the plurality of teeth (Figs.1-3); 
a rotor 18 that is disposed inside the stator (Fig.1); and
a cage (insulator) 20 that is disposed in at least one of a plurality of slots 16 that are formed between the plurality of teeth (insulating members 20 cover an outer surface of the respective teeth 13; c.3:60-62), 
wherein the cage 20 is configured to include a flow path (injection hole) 25 to inject a bonding agent (varnish/adhesive body) 60 into the at least one of the plurality of slots (i.e., varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20; c.5:20-c.6:2; Figs.2-3&5-6).  

    PNG
    media_image1.png
    701
    596
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    692
    569
    media_image2.png
    Greyscale

Regarding claim 2, the flow path (injection hole) 25 is formed in a region that faces the plurality of teeth (Fig.2).  
Regarding claim 3, the bonding agent (varnish) 60 that is interposed in the flow path for coupling the plurality of teeth with the cage (varnish contacts tooth, coil and insulating member to bond them together; c.5:51-55).
Regarding claim 4, an injection hole 65 that penetrates one side of the cage 20 (Fig.2); a first coupling surface that faces one side of the plurality of teeth; and a second coupling surface that faces a side surface of the plurality of teeth (Figs.2-6).  
Regarding claim 18, Matsumoto teaches a method for manufacturing a motor including a rotor 18 and a stator 11, the method comprising: winding a coil 15 around a plurality of teeth 13 that are spaced apart from each other in a predetermined interval in a circumferential direction; coupling a cage (insulator) 20, that is disposed in at least one of a plurality of slots 16 formed between the plurality of teeth, to the stator; and disposing a rotor 18 configured to be rotatable inside of the stator, wherein the coupling of the cage 20 to the stator comprises: injecting a bonding agent (varnish) 60 into at least one of the plurality of slots 16 through a flow path (injection hole) 25 that is formed in the cage (i.e., varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20; c.5:20-c.6:2; Figs.2-3&5-6).  
Claims 1-4 & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rippel (US 7,851,966).
Regarding claim 1, Rippel teaches a motor comprising: 
a stator (stator core) 40 comprising: 
a plurality of teeth (not numbered) that are spaced apart from each other in a predetermined interval in a circumferential direction, and a coil 42 that is wound around the plurality of teeth (Fig.4&6); 
a rotor that is disposed inside the stator (c.5:60-65); and
a cage (slot liner) 64 that is disposed in at least one of a plurality of slots 50 that are formed between the plurality of teeth (Figs.4&6), 
wherein the cage 64 is configured to include a flow path (in windows/openings 66) to inject a bonding agent (potting resin) 68 into the at least one of the plurality of slots 50 (i.e., potting resin fills voids between surfaces of windings 70, liners 64 and slots 50; c.8:54-64; Fig.7).  

    PNG
    media_image3.png
    474
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    483
    451
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    573
    593
    media_image5.png
    Greyscale


Regarding claim 2, the flow path (in windows/openings 66) is formed in a region that faces the plurality of teeth (Fig.4).  
Regarding claim 3, the bonding agent (potting resin) 68 that is interposed in the flow path (in windows/openings 66) for coupling the plurality of teeth with the cage 64 (c.8:54-64; Fig.4).
Regarding claim 4, an injection hole (window/opening) 66 that penetrates one side of the cage 64 (Fig.7); a first coupling surface that faces one side (slot wall) 72 of the plurality of teeth; and a second coupling surface that faces a side surface (at tooth tip 76) of the plurality of teeth (Fig.4).  
Regarding claim 18, Rippel teaches a method for manufacturing a motor including a rotor and a stator 40, the method comprising: winding a coil 42 around a plurality of teeth (not numbered) that are spaced apart from each other in a predetermined interval in a circumferential direction; coupling a cage (slot liner) 64, that is disposed in at least one of a plurality of slots 50 formed between the plurality of teeth, to the stator; and disposing a rotor configured to be rotatable inside of the stator (c.5:60-65), wherein the coupling of the cage 64 to the stator comprises: injecting a bonding agent (potting resin) 68 into at least one of the plurality of slots 50 through a flow path (in windows/openings 66) that is formed in the cage (i.e., potting resin fills voids between surfaces of windings 70, liners 64 and slots 50; c.8:54-64; Fig.7).  
Claims 1-3, 15 & 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iwase et al. (US Pat.Pub.2014/0159539).
Regarding claim 1, Iwase teaches a motor comprising: 
a stator (stator core) 10 comprising: 
a plurality of teeth (not numbered) that are spaced apart from each other in a predetermined interval in a circumferential direction, and a coil 30 that is wound around the plurality of teeth (Figs.2-3); 
a rotor 2 that is disposed inside the stator (Fig.1); and
a cage (first/second insulators) 21/22 that is disposed in at least one of a plurality of slots (not numbered) that are formed between the plurality of teeth (i.e., insulators fitted to stator teeth; Fig.2), 
wherein the cage 21/22 is configured to include a flow path (in gap S1) to inject a bonding agent (resin molding) 31 into the at least one of the plurality of slots (i.e., resin fills gap S1 between first and second insulators when resin-molding is molded on outside of insulators and into slots; ¶[0004]; ¶[0011]; Figs.2-3).  

    PNG
    media_image6.png
    328
    367
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    338
    299
    media_image7.png
    Greyscale

Regarding claim 2, the flow path (in gap S1) is formed in a region that faces the plurality of teeth (Fig.3).  
Regarding claim 3, the bonding agent (resin) 31 that is interposed in the flow path (in gap S1) for coupling the plurality of teeth with the cage 21/22 (¶[0004]; ¶[0011]; Figs.2-3).
Regarding claim 15, the cage comprises a first cage 21 that is inserted to a top side of the stator; and a second cage 22 that is inserted to a bottom side of the stator (Fig.2).
Regarding claim 18, Iwase teaches a method for manufacturing a motor including a rotor and a stator 10, the method comprising: winding a coil 30 around a plurality of teeth (not numbered) that are spaced apart from each other in a predetermined interval in a circumferential direction; coupling a cage (first/second insulators) 21/22, that is disposed in at least one of a plurality of slots (not numbered) formed between the plurality of teeth, to the stator (i.e., insulators fitted to stator teeth; Fig.2); and disposing a rotor 2 configured to be rotatable inside of the stator (Fig.1), wherein the coupling of the cage 21/22 to the stator comprises: injecting a bonding agent (resin molding) 31 into at least one of the plurality of slots through a flow path (in gap S1) that is formed in the cage (i.e., resin fills gap S1 between first and second insulators when resin-molding is molded on outside of insulators and into slots; ¶[0004]; ¶[0011]; Figs.2-3).  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel in view of Park et al. (US 10,512,380). 
Matsumoto teaches a motor comprising: 	
a stator 11 comprising: 
a plurality of teeth 13 spaced apart in a predetermined interval in a circumferential direction, and 
a coil 15 that is wound around the plurality of teeth; 
a rotor 18 that is disposed inside the stator (Fig.1); and
a cage (insulator) 20 that is disposed in at least one of a plurality of slots 16 that are formed between the plurality of teeth (Figs.1-2), 
wherein the cage 20 is configured to include a flow path (injection hole) 25 to inject a bonding agent (varnish) 60 into the at least one of the plurality of slots 16  (i.e., varnish injected through injection hole into cavity 40 between the outer surface of the insulating member/cage 20 and the inner surface of the coil 15, thereby firmly bonding the coil 15 with the insulating member 20; c.5:20-c.6:2; Figs.2-3&5-6).  
	Similarly, Rippel teaches a motor comprising: 
a stator (stator core) 40 comprising: 
a plurality of teeth (not numbered) spaced apart in a predetermined interval in a circumferential direction, and 
a coil 42 that is wound around the plurality of teeth (Figs.4&6); 
a rotor that is disposed inside the stator (c.5:60-65); and
a cage (slot liner) 64 that is disposed in at least one of a plurality of slots 50 that are formed between the plurality of teeth (Figs.4&6), 
wherein the cage 64 is configured to include a flow path (in windows/openings 66) to 
inject a bonding agent (potting resin) 68 into the at least one of the plurality of slots 50 (i.e., potting resin fills voids between surfaces of windings 70, liners 64 and slots 50; c.8:54-64; Fig.7).  
	Neither Matsumoto’s or Rippel’s motor is used in “[a] cleaner comprising: a main body of a cleaner; a suction head configured to vacuum substances from a surface to be cleaned into the main body of the cleaner; and a motor that is disposed inside the main body of the cleaner.”
	But, Bang teaches motor used as an impeller in a vacuum cleaner comprising: a main body 62 of a cleaner 51; a suction head 60 configured to vacuum substances from a surface to be cleaned into the main body 62 of the cleaner; and a motor 80 that is disposed inside the main body of the cleaner (Fig.18). The motor generates suction enabling foreign materials such as dirt to be sucked from a surface to be cleaned along with external air and to be removed by a dust collector (c.1:15-29; c.20:39-c.21:14). 
		
    PNG
    media_image8.png
    440
    530
    media_image8.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to use Matsumoto’s or Rippel’s motor in a cleaner comprising: a main body of a cleaner; a suction head configured to vacuum substances from a surface to be cleaned into the main body of the cleaner; and a motor that is disposed inside the main body of the cleaner since Park teaches vacuum cleaner motors generate suction enabling foreign materials such as dirt to be sucked from a surface to be cleaned along with external air and to be removed by a dust collector.
Regarding claim 17, in the combination, in particular Rippel, the flow path comprises an injection hole (window/opening) 66 that penetrates one side of the cage 64 (Fig.7); a first coupling surface that faces one side (slot wall) 72 of the plurality of teeth; and a second coupling surface that faces a side surface (at tooth tip 76) of the plurality of teeth (Fig.4).  


Allowable Subject Matter
Claims 5-14 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the claimed motor cage comprising “a ring that covers one side in an axial direction of the plurality of teeth; and at least one leg that is extendedly formed from the ring in an insertion direction of the cage, wherein the at least one leg is inserted between at least two of the plurality of teeth that are adjacent to each other” (claim 5) or the method “wherein the cage comprises a ring that covers one side of an axial direction of the plurality of teeth and a leg that is extendedly formed in an insertion direction of the cage from the ring, wherein the ring is bonded with one side in an axial direction of the plurality of teeth, and wherein the leg is bonded with another side of the plurality of teeth” (claim 19).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BURTON S MULLINS/Primary Examiner, Art Unit 2832